     Case 1:20-cv-00431-DAD-EPG Document 242 Filed 01/04/21 Page 1 of 4


 1   HAMILTON CANDEE (Cal. SBN 111376)
     BARBARA JANE CHISHOLM (Cal. SBN 224656)
 2   ELIZABETH VISSERS (Cal. SBN 321365)
     ALTSHULER BERZON LLP
 3
     177 Post St., Suite 300
 4   San Francisco, CA 94108
     Telephone: (415) 421-7151
 5   Facsimile: (415) 362-8064
     Email: hcandee@altber.com; bchisholm@altber.com;
 6          evissers@altber.com
 7   Attorneys for Plaintiffs Golden State Salmon Association, Natural Resources
     Defense Council, Inc., Defenders of Wildlife, and Bay.Org d/b/a The Bay Institute
 8
     GLEN H. SPAIN (Cal. SBN 88097)
 9
     P.O. Box 11170
10   Eugene, OR 97440-3370
     Telephone: (541) 689-2000
11   Email: fish1ifr@aol.com
12   Attorney for Plaintiffs Pacific Coast Federation of Fishermen’s Associations and
     Institute for Fisheries Resources
13

14                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
15

16
       PACIFIC COAST FEDERATION OF                         Case No. 1:20-cv-00431-DAD-EPG
17     FISHERMEN’S ASSOCIATIONS, et al.,
                                                           REQUEST AND ORDER TO EXCUSE
18                                                         LATE FILING PURSUANT TO LOCAL
                         Plaintiffs,                       RULE 134(c) TECHNICAL FAILURE
19
                 v.
20                                                         Judge: Hon. Dale A. Drozd
       WILBUR ROSS, in his official capacity
21     as Secretary of Commerce, et al.,                   Courtroom 5, 7th Floor
                         Defendants.                       2500 Tulare Street
22
                                                           Fresno, CA 93721
23

24

25

26

27

28
                               REQUEST AND ORDER TO EXCUSE LATE FILING PURSUANT TO L.R. 134(C)
                                                               CASE NO. 1:20-CV-00431-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 242 Filed 01/04/21 Page 2 of 4


 1          Pursuant to Local Rule 134(c)(1), Plaintiffs Golden State Salmon Association, Natural

 2   Resources Defense Council, Inc., Defenders of Wildlife, Bay.Org d/b/a The Bay Institute, Pacific

 3   Coast Federation of Fishermen’s Associations and Institute for Fisheries Resources (collectively

 4   “Plaintiffs”) do and hereby request that the Court excuse the late filing of, and accept as filed, the

 5   two documents filed at Dkts. 239 and 239-1, which may have been filed a few minutes past the

 6   filing deadline as a result of a technical failure of the Court’s CM/ECF site.1 See CM/ECF

 7   notification of filing for Dkts. 239 and 239-1 (indicating that the “transaction was entered” at 0:02

 8   a.m. on December 19, but “filed on December 18, 2020).”

 9          There is good cause to excuse the late filing of these documents because, as described in

10   further detail below, there was a technical failure of the Court’s CM/ECF website that lasted more

11   than two hours on the evening of December 18, 2020. Local Rule 134(c)(1). This caused

12   significant delays in Plaintiffs’ ability to upload and file the more than two hundred documents

13   associated with Plaintiffs’ Motion to Complete the Administrative Records or, in the Alternative,

14   Supplement the Administrative Records (“Motion to Complete the Administrative Records”) (Dkt.

15   224). Plaintiffs ultimately were able to timely file all but one exhibit (split into two parts, Exh.

16   161A-1 and Exh. 161A-2), see Dkt. 239, as a result of diligent and continued efforts to file

17   documents over a span of more than seven hours.

18          The delay in filing this exhibit was a result of the significant delays in filing that were

19   caused by the CM/ECF site’s technical failure. Specifically, while Plaintiffs were in the process of
20   filing all of the Exhibits associated with their Motion to Complete the Administrative Records, the

21   CM/ECF site began continuously and repeatedly crashing. Plaintiffs repeatedly attempted to

22   upload batches of exhibits for filing, but before any filing could be completed, the site would crash

23   and the process of uploading each exhibit to CM/ECF for filing would have to be re-started. After

24   an hour of such failed attempts and site crashes, Plaintiffs were able to file two small batches of ten

25

26   1
       Local Rule 134(c) defines a technical failure of the CM/ECF site as a scenario in which “the site
27   is unable to accept filings continuously or intermittently over the course of any period of time
     greater than two hours after 2:00 p.m. on a given day.” Local Rule 134(c)(1) directs parties with
28   untimely filings due to CM/ECF failure to “file the document as promptly as possible and seek
     appropriate relief from the Court.”
                                 REQUEST AND ORDER TO EXCUSE LATE FILING PURSUANT TO L.R. 134(C)
                                              1                  CASE NO. 1:20-CV-00431-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 242 Filed 01/04/21 Page 3 of 4


 1   exhibits, see Dkts. 230 (filed at 8:21 p.m., one hour after Dkt. 229, filed at 7:21 p.m.) and 231

 2   (filed at 8:28 p.m.), but then were again unable to successfully file any documents despite repeated

 3   and continuous attempts until nearly another hour later, see Dkt. 232 (filed at 9:21 p.m.).

 4          Given these filing delays and difficulties, and in order to avoid any potential prejudice to

 5   other Parties that could potentially result from late-filing of these documents, Plaintiffs prioritized

 6   filing their Notice of Request to Seal and Memorandum of Points and Authorities in support of

 7   Plaintiffs’ Motion to Complete the Administrative records, and were ultimately able to do so at

 8   10:41 p.m. and 10:55 p.m. See Dkts. 233, 234. Plaintiffs then resumed filing the remainder of the

 9   Exhibits and were able to timely file all documents except for Exhibits 161A-1 and 161A-2, which

10   were filed three minutes past the filing deadline. See Dkt. 239. Plaintiffs do not believe the fact

11   that this one exhibit was filed three minutes late caused prejudice to any of the parties.

12          Although the Court’s CM/ECF notification indicates that Dkt. 239 and Dkt. 239-1 were

13   “filed” on December 18, 2020, because the transaction was entered two minutes after midnight,

14   Plaintiffs in an abundance of caution request that the Court excuse the late filing as a result of the

15   CM/ECF site’s technical failure and accept these documents as filed pursuant to Local Rule

16   134(c)(1).

17

18

19                                                  Respectfully submitted,
20   DATED: December 21, 2020                       /s/ Barbara J. Chisholm                         .
                                                    Barbara J. Chisholm
21
                                                    HAMILTON CANDEE (SBN 111376)
22                                                  BARBARA JANE CHISHOLM (SBN 224656)
                                                    ELIZABETH VISSERS (SBN 321365)
23                                                  ALTSHULER BERZON LLP
                                                    177 Post St., Suite 300
24                                                  San Francisco, CA 94108
                                                    Telephone: (415) 421-7151
25                                                  Facsimile: (415) 362-8064

26                                                  Attorneys for Plaintiffs Golden State Salmon
                                                    Association, Natural Resources Defense Council,
27                                                  Inc., Defenders of Wildlife, and Bay.Org d/b/a The
                                                    Bay Institute
28

                                 REQUEST AND ORDER TO EXCUSE LATE FILING PURSUANT TO L.R. 134(C)
                                              2                  CASE NO. 1:20-CV-00431-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 242 Filed 01/04/21 Page 4 of 4


 1   DATED: December 21, 2020                       /s/ Glen H. Spain                                     .
                                                    Glen H. Spain
 2
                                                    GLEN H. SPAIN (SBN 111376)
 3                                                  P.O. Box 11170
                                                    Eugene, OR 97440-3370
 4                                                  Telephone: (541) 689-2000

 5                                                  Attorney for Plaintiffs Pacific Coast Federation of
                                                    Fishermen’s Associations and Institute for Fisheries
 6                                                  Resources

 7

 8                                                  ORDER

 9          Pursuant to Local Rule 134(c)(1), and good cause having been shown, the court hereby

10   excuses any late filing of, and accepts as filed, the two parts of Exhibit 161A filed by Plaintiffs at

11   Dkts. 239 and 239-1.

12

13   IT IS SO ORDERED.

14      Dated:     December 31, 2020
15                                                       UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26

27

28

                                 REQUEST AND ORDER TO EXCUSE LATE FILING PURSUANT TO L.R. 134(C)
                                              3                  CASE NO. 1:20-CV-00431-DAD-EPG
